DETAILED ACTION
Response to Amendment
Applicant’s election without traverse of Invention I in the reply filed on 08/11/21 is acknowledged.
Allowable Subject Matter
Claims 1 - 16 are allowed, subject to the examiner’s amendment described below.
The restriction/ election requirement, as set forth in the Office action mailed on 05/18/18, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction/ election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Scott A. Bergeson, Reg. No. 68,605 on Tuesday, August 24, 2021.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 6, 9, 13 and 15.  Please cancel claims 21 - 24.
6.	(Currently Amended) The payor transaction device of Claim 5 further comprising a geographic location sensor (“GLS”), wherein the instructions, when executed by the processor, further cause the payor transaction device to:
obtain, with the GLS, a payor location of the payor transaction device when the second payor spatial gesture is detected; and
receive, at the communication interface and from the payee transaction device, a payee location of the payee transaction device associated with the first payee spatial gesture, wherein determining that the first payee spatial gesture complements the second payor spatial gesture further comprises determining that the payee location is within a predetermined distance of the payor location.

9.	(Currently Amended) The payor transaction device of Claim 1, further comprising
a wearable body housing the processor, the motion-detecting device, the communication interface, and the memory,  wherein the payor transaction device is a smart ring, a smart watch, or a smart bracelet.   

13.	(Currently Amended) A method, comprising:
while in a sleep mode:
detecting, by a payor transaction device, a waking spatial gesture via a motion-detecting device of the payor transaction device;

determining, by the payor transaction device and based on a signal strength of the proximity signal, that the payee transaction device is within a predetermined proximity of the payor transaction device;
wherein the sleep mode is configured for only detecting the waking spatial gesture and detecting the proximity signal transmitted from the payee transaction device;
responsive to detecting the waking spatial gesture and determining that the payee transaction device is within the predetermined proximity of the payor transaction device, transitioning, by the payor transaction device, the payor transaction device from a sleep mode to a ready mode configured for detecting one or more predetermined spatial gestures within a predetermined time threshold;
when a first payor spatial gesture of the one or more predetermined spatial gestures is detected by the payor transaction device within the predetermined time threshold:
initiating, by the payor transaction device, a transfer of funds from the payor financial account to a payee financial account in response to detecting the first payor spatial gesture, wherein the first payer spatial gesture corresponds to an initiate-payment gesture of the one or more predetermined spatial gestures;
generating, by the payor transaction device, a first transaction identifier associated with the transfer of funds in response to detecting the first payor spatial gesture; and



.

15.	(Currently Amended) The method of Claim 14, further comprising:
detecting, by the payor transaction device, a third payor spatial gesture corresponding to an authentication gesture of the one or more predetermined spatial gestures, the authentication gesture being pre-selected by a paying user associated with the payor transaction device
.

21.	(Cancelled) 

22. 	(Cancelled) 

23. 	(Cancelled) 

24. 	(Cancelled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The claimed invention provides a practical application.  As suggested in applicant’s specification as filed 04/08/20, the claimed invention provides a way to more easily initiate (e.g., “waking spatial gesture”) and facilitate (e.g., “one or more predetermined spatial gestures”) financial transactions (e.g., “transfer of funds from the payor financial account to a payee financial account”, etc.).  The claimed invention is carried out by a specialized device (i.e., “payor transaction device” having “a motion 
The closest prior art of record includes Just, US Pub. No. 2015/0127541; Houghton, IV US Pub. No. 2018/0127480; Moon, US Pub. No. 2016/0109958; Mistry, US Pub. No. 2014/0139454; and Franklin, US Pub. No. 2018/0011544.  Although the closest prior art is relevant to the claimed invention in some respects, there are clear patentable distinctions.  Just discloses client device(s) comprising wearable transaction device(s) that can sense actions performed by user(s).  Houghton, IV discloses gesture and proximity communication between device(s) in a local area and processing transactions between users.  Moon discloses a wearable device configured to recognize a user’s motion, transmit content and determine a distance between the wearable device and another wearable device.  With respect to Mistry and Franklin.  Although Mistry discloses a device being able to move between a sleep mode and active mode, and Franklin discloses activating a gesture-based operation mode, they fail to explicitly disclose “responsive to detecting the waking spatial gesture and determining that that payee transaction device is within the predetermined proximity of the payor transaction 
With respect to the non patent literature reference listed below:
“Human computer interaction using hand gestures,” by Prashan Premaratne.  Singapore:  Springer, 2014. (Abstract only)  (hereinafter Premaratne)
	Premaratne provides an overview of computer interaction using hand gestures.  Premaratne fails to explicitly disclose all the attributes required of the claimed invention such as initiating (e.g., “waking spatial gesture”) and facilitating (e.g., “one or more predetermined spatial gestures”) financial transactions (e.g., “transfer of funds from the payor financial account to a payee financial account”, etc.).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to device(s) used for gesture based communications and transactions.
EP 2733578 B1
US 10778826 B1
US 10126779 B2
WO 2015094220 A1
US 20140157209 A1

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692